THOMAS E. LEE, Jr., Circuit Judge.
The defendant, Carl Bernardo, was arrested on January 9, 1961, and charged with violation of section 30-57 of the Code of Metropolitan Dade County, i.e., speeding. The lower court, Judge Mattie Bell Davis presiding, found the defendant guilty as charged.
The point on appeal is whether a reading from an untested speedometer, without additional evidence, is sufficient to sustain a conviction of speeding. A careful review of the record and the briefs reveal that the only evidence introduced by the state regarding the alleged speeding violation was the testimony of the arresting officer that the speedometer on his vehicle indicated that the defendant’s vehicle was traveling in excess of the speed limit. The officer readily admitted that he could not honestly say when the speedometer on this particular vehicle, had previously been calibrated or tested for accuracy.
There is no presumption that evidence of measurements by mechanical or scientific instruments is correct in the absence of any evidence that the instrument has been tested for accuracy within a reasonable period. See Annotation: Instrument Measurements — Accuracy, 21 A.L.R. 2d 1201.
It is the opinion of this court that the evidence produced on behalf of the state as to speed consisted only of a reading from an untested speedometer, and that evidence standing alone is insufficient to sustain the state’s required burden of proof. People v. Rothstein, 152 N.Y.S. 2d 757; People v. Harndon, 180 N.Y.S. 2d 799; People v. Page, 222 N.Y.S. 2d 450; Royals v. Commonwealth, 96 S.E. 2d 812; 7 Am. Jur. 2d, Automobiles and Highway Traffic, §326.
Therefore, it is considered, ordered and adjudged that the defendant Carl Bernardo’s conviction is reversed.
It is further ordered, adjudged and decreed that the defendant, Carl Bernardo, is not guilty.